WRIT GRANTED. The trial court lacks jurisdiction in this matter. Marine Shale *488Processors, Inc., is seeking a stay of an order issued by the Department of Environmental Quality. A person who is aggrieved by an order of the secretary may appeal to the Court of Appeal. This court has supervisory jurisdiction over any preliminary, procedural, or intermediate ruling or decision by the Secretary. La.R.S. 30:1072(C). Therefore, Marine Shale Processors’ remedy was with this court rather than with the Nineteenth Judicial District Court. The objection of lack of subject matter jurisdiction is granted, and the suit is dismissed.
Because the trial court lacked jurisdiction, the stay is lifted, and the order that the Department of Environmental Quality hold a hearing on the applicability of Act 874 of 1988 is hereby vacated. The Department of Environmental Quality’s order of August 15, 1988 is hereby reinstated. However, under the provisions of La.R.S. 30:1072(C), Marine Shale Processors, Inc., has thirty days to seek writs with this court.